DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities:  “consumer” in last line of the claim should likely be “consume”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13, and 18-20 recite ranges where the boundaries of the ranges are recited as “about” a size or percentage. It is unclear what the bounds of these ranges are as it is unclear exactly how close to the size or percentages would be considered “about” those values. Further this results in a stated range, that is bounded by another set of ranges. For this reason, it is unclear what values would actually meet these limitations. For the purpose of examination, it is assumed that values within one inch or 10% of the stated values are considered to be “about” those values.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al. (US D432785 S)(Berg).
Regarding claim 1, Berg shows a holder capable of holding food including a receptacle (Fig. 1) including an outer surface, an inner surface, and a bottom surface having a diameter, an opening (at the upper part of the receptacle) corresponding to a top edge of said receptacle, a sidewall of said inner surface forming a cavity extending downward from said opening to a floor of said inner surface, wherein a diameter of said opening is larger than the diameter of said bottom surface (noting the body of the receptacle tapers toward the bottom), and a strap attached to said receptacle, said strap configured to hang from a user’s neck to facilitate access to contents of said cavity (Fig. 1).
Regarding claim 5, Berg discloses said outer surface further includes a pocket positioned to face away from the user (noting the zippered pocket in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US D432785 S)(Berg) in view of Andrino (US 6,401,993 B1).
Regarding claim 2, Berg does not specifically disclose said strap is attached to the outer surface of said receptacle via at least one of a hook and loop fastener, a zipper, and snaps.
Andrino teaches the ability to have a similar mechanism including a strap attached to the outer surface of a receptacle using a hook (32) and loop (16) and discusses additional attachment mechanisms for the strap (Col. 3; Ll. 36-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Berg and attach the strap using a hook and loop fastener because such a change would be a mere choice of a known detachable fastener and would have yielded predictable results. Additionally, such a change would allow for the strap to be removed for situations where it is not worn by the user, thereby increasing the versatility of the Berg device.
Regarding claim 4, Berg does not specifically disclose said inner surface comprises an insulating material.
Andrino teaches the ability to have a similar device including a pliable insulation material (Col. 3; Ll. 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Berg and include insulating material on said inner surface because such a change would help to protect the contents of the container from the outside environment and avoid unwanted heat transfer as demonstrated by Andrino.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US D432785 S)(Berg) in view of DE 20201643 U1.
Regarding claim 3, Berg does not specifically disclose said strap further includes a drawstring passing through a channel of said strap, said drawstring including toggles configured to adjust the length of the strap.
DE 20201643 U1 demonstrates the ability to have a carrying device including a strap (2) and a drawstring (1) passing through a channel of said strap, said drawstring including an adjustment device  (3)configured to adjust the length of the strap.
It would have been obvious to one having ordinary skill in the art to take the device of Berg and include a drawstring passing through a channel in the strap to adjust the length of the strap because such a change would allow the strap to change size in order to better fit a user as demonstrated by DE 20201643 U1. It would have further been obvious to take the adjustment device and replace it with toggles because such a change would require the mere replacement of one adjustment device for another and would have yielded predictable results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US D432785 S)(Berg).
Regarding claim 6, Berg does not specifically disclose the diameter of said opening is between about four inches to about eight inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Berg and size the diameter of the opening to be between four and eight inches because such a change would have required a mere finding of an optimum range, or a mere change in size of a component. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. (US D432785 S)(Berg) in view of Mogil (US 6,092,661 A).
Regarding claims 7-8 Berg does not specifically disclose said receptacle further includes a lid removably fastened to the top edge, and a handle is fixedly attached to said lid.
Mogil teaches the ability to have a similar strapped carrier including a lid (32) fastened to a top edge and a handle (140) fixedly attached to said lid.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Berg and include a lid having a handle similar to that of Mogil because such a change would help to contain items within the cavity when they are not intended to be readily accessed and further including a handle would provide an additional place to carry the device as described by Mogil. 

Claim(s) 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt (US 2017/0020215 A1).
Regarding claims 9-10 Merritt discloses a garment (40) including an internal compartment (Fig. 3B), said garment comprising, a body portion including a front surface and a back surface, each surface including a top end and a bottom end (Figs. 3A-3I), a slit (noting the opening) interposed longitudinally between the top end and bottom end of said front surface, said slit including a fastener for access to said internal compartment (Abstract), and an interior wall defining said internal compartment, said internal compartment configured to retain a food holder (48), said food holder constructed to collapse for positioning inside said internal compartment (noting gusset 56), and said food holder constructed to expand when outside said internal compartment (noting Merritt disclosed including a removable inner pocket 14).
To the degree that Merritt does not specifically disclose the food holder is removable and attached to the interior wall fixedly by a removable attachment, it would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Merritt and removably fixedly attach the food holder to the interior wall because such a change would require merely making a portion separable. it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 15, modified Merritt does not specifically disclose said food holder is constructed to hold a popcorn bucket selected from the group consisting of a 24 oz. bucket, a 32 oz. bucket, a 46 oz. bucket, a 64 oz. bucket, an 85 oz. bucket, a 130 oz. bucket, and a 170 oz. bucket.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Merritt and size the food holder such that it will hold 24 oz. bucket, a 32 oz. bucket, a 46 oz. bucket, a 64 oz. bucket, an 85 oz. bucket, a 130 oz. bucket, and a 170 oz. bucket because such a change would require a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt (US 20170020215 A1) in view of Berg et al. (US D432785 S)(Berg).
Regarding claim 11, modified Merritt does not specifically disclose said food holder includes a receptacle, said receptacle comprising, an outer surface, an inner surface, and a bottom surface having a diameter, an opening at a top portion; and an insulating sidewall of said inner surface forming a cavity extending downward from said opening to a floor of said inner surface, wherein a diameter of said opening is larger than the diameter of said bottom surface.
Berg teaches the ability to have a receptacle including an outer surface, an inner surface, and a bottom surface having a diameter, an opening at a top portion; and an insulating sidewall of said inner surface forming a cavity extending downward from said opening to a floor of said inner surface, wherein a diameter of said opening is larger than the diameter of said bottom surface (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Merritt and further include the food holder is a receptacle similar to that of Berg because such a change would allow for the food holder to have additional features such as a separate pocket and a shape adapted to securely hold desired articles.
Regarding claim 12, modified Merritt and specifically Berg discloses outer surface further includes a pocket positioned to face opposite a user (Fig. 2).
Regarding claim 13, modified Merritt does not specifically disclose the diameter of said bottom surface is between about three inches to about seven inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of and size the diameter of the bottom surface between three and seven inches because such a change would require a mere finding of an optimal range, or a mere change in size of a component. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt (US 20170020215 A1) in view of Berg et al. (US D432785 S)(Berg) as applied to claim 11, and further in view of Mogil (US 6,092,661 A).
Regarding claim 14 Berg does not specifically disclose a lid, the lid removably fastened to said outer surface.
Mogil teaches the ability to have a similar strapped carrier including a lid (32) fastened to a top edge and a handle (140) fixedly attached to said lid.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Berg and include a lid having a handle similar to that of Mogil because such a change would help to contain items within the cavity when they are not intended to be readily accessed and further including a handle would provide an additional place to carry the device as described by Mogil. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merritt (US 20170020215 A1) in view of Baxter et al. (US 2013/0247271 A1)(Baxter).
Regarding claim 16, Merritt teaches a garment that includes a hood but does not specifically disclose an outer surface having one or more fasteners forming an opening to an interior section of the hood portion, a conduit positioned within said interior section, the conduit including an adapter for connecting to a beverage container and a mouthpiece through use of which a user can consumer a liquid of the beverage container.
Baxter teaches the ability to have a garment including a beverage holding configuration and an outer surface having one or more fasteners forming an opening to an interior section of the hood portion (Fig. 1B), a conduit positioned within said interior section, the conduit including an adapter (51) for connecting to a beverage container and a mouthpiece (46) through use of which a user can consumer a liquid of the beverage container.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Merritt and use the teaching of Baxter and include the configuration in the hood to support a beverage because such a change would increase the overall versatility and food/beverage holding capacity of the device.
Regarding claim 17, modified Merritt and specifically Baxter demonstrates a transverse slit (Fig. 1B) for access to a rear compartment, said rear compartment sized to retain said hood portion noting the hood is capable of being folded and inserted into the slit.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al. (US D432785 S)(Berg) in view of Andrino (US 6,401,993 B1).
Regarding claim 18, Berg discloses a container structurally capable of being used as a popcorn bucket holder comprising, an outer surface, an inner surface, and a bottom surface having a diameter, an opening defined by a top edge of said holder (Fig. 1), said inner surface forming a cavity extending downward from said opening to a floor of said inner surface, wherein a diameter of said opening is larger than the diameter of said bottom surface (noting the device tapers toward the bottom), and a strap attached to the top of the device, wherein said strap is attached to an area distal from the user and ranging between about 50% and about 70% of the circumference of the outer surface noting it is located at about 50% of the circumference (Fig. 4).
Berg does not specifically disclose an insulating material of said inner surface.
Andrino teaches the ability to have a similar device including a pliable insulation material (Col. 3; Ll. 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Berg and include insulating material on said inner surface because such a change would help to protect the contents of the container from the outside environment and avoid unwanted heat transfer as demonstrated by Andrino.
Berg does not specifically disclose the strap attached to said outer surface.
Andrino further teaches the ability to attach a strap to an outer surface of a similar device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Berg and attach the strap to the outer surface instead of the top because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claims 19 and 20, modified Berg does not specifically disclose  a length of said strap is between about thirty-six inches and about seventy-two inches and a width of said strap is between about one quarter inch to about three inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Berg and size the strap such that it is between about thirty-six inches and about seventy-two inches and a width of said strap is between about one quarter inch to about three inches because such a change would require finding an optimal range or a mere change in size of a component. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/PETER N HELVEY/Primary Examiner, Art Unit 3734